224 S.W.3d 270 (2005)
SUMITOMO MARINE MANAGEMENT, INC., Appellant,
v.
Roberto CAMACHO, Appellee.
No. 08-05-00156-CV.
Court of Appeals of Texas, El Paso.
June 30, 2005.
*271 Robert E. Riojas, El Paso, for appellant.
Humberto S. Enriquez, El Paso, for appellee.
Before BARAJAS, C.J., McCLURE, and CHEW, JJ.

OPINION
DAVID WELLINGTON CHEW, Justice.
Pending before the Court is Appellants motion to dismiss this appeal. In the motion, Appellant represents to this Court that the parties have now resolved all matters in dispute in the underlying lawsuit. Further, Appellant requests that this appeal be dismissed in all respects with each party to bear its own allocation of costs on appeal. Appellants counsel has conferred with Appellees counsel on their agreed settlement.
We have considered this cause on this motion and conclude that the motion should be granted. See TEX.R.APP.P. 42.1(a)(1). We therefore dismiss the appeal with each party to bear its own costs.